*481Opinion on Petition to Rehear
Mr. Justice Cresow.
We have been presented with a petition to rehear. The petition urges that this Court overlooked some of petitioner’s contentions in arriving at its earlier opinion. It is sufficient to say that all of these contentions were considered by the Court in arriving at its original opinion. This Court is under no obligation to specifically answer every question made, simply because the same is made, regardless of how obviously devoid of merit.
The petition to rehear filed in this case is simply a re-argument of those issues and contentions considered by this Court in preparing its original opinion. All of these contentions and the authorities cited in support of them were given full consideration by the Court and this Court feels no necessity to again review these questions.
No new argument is made, no new authority is adduced, and no material fact is pointed out as overlooked.
The petition to rehear is denied.
Burkett, Chiee Justice, Dyer and Chattik, Justices, and HarbisoN, Special Justice, concur.